Citation Nr: 1235457	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO. 06-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep apnea disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1971. His awards and decorations include the Combat Action Ribbon, among others. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this case in November 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In the same November 2011 decision, the Board granted several other claims that were on appeal. These issues are no longer before the Board. 

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2010 and 2011. These records are not present in the claims folder. In any event, in the August 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system. Thus, there is no prejudice to the Veteran if the Board considers this evidence. See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


FINDING OF FACT

The Veteran's sleep apnea was not caused or aggravated by service-connected PTSD or other incident of his military service. 


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to PTSD on the basis of proximate cause or aggravation is not established. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2009, November 2011, and June 2012. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The May 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice for the sleep disorder issue in May 2009 prior to the January 2010 rating decision on appeal. Thus, there is no timing error. 

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private medical evidence as identified by the Veteran. The Veteran was also afforded a July 2012 VA sleep apnea examination with a medical opinion addressing the etiology of his sleep impairments. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). Overall, the VA examination and opinion was thorough, supported by a rationale, based on a review of the claims folder, and supported by the evidence of record. For his part, the Veteran has submitted personal statements, lay statements from his family and friends, representative argument, and private medical evidence, including polysomnograms dated in 2003 and 2004. 

The RO/AMC substantially complied with the Board's November 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remands, the RO secured VA treatment records, provided the Veteran with a VA sleep apnea examination to determine the etiology of his current sleep apnea disorder, and certified the appeal to the Board. The RO has substantially complied with the Board's instructions. 

In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Direct and Secondary Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea is the result of or is aggravated by his service-connected PTSD. He indicates that his PTSD symptoms and sleep apnea disorder occur simultaneously, so that there is a connection between the two disorders - in other words, he asserts "secondary" service connection. In the alternative, he also contends that his sleep apnea disorder is the direct result of his military service. In this respect, he reports symptoms of insomnia, nightmares, and hypersomnolence beginning in Vietnam in 1970 during his military service. He says he thought his sleep problems would eventually dissipate. He maintains he has experienced continuing difficulty falling asleep, as well as staying asleep, since his military service in Vietnam. See April 2009 claim; February 2010 Notice of Disagreement (NOD); August 2010 Substantive Appeal; May 2009, March 2010, December 2011, and August 2012 Veteran's statements; July 2012 VA sleep apnea examination.  

Upon review of the evidence of record, the Board denies the appeal for service connection for a sleep disorder on both a direct and secondary basis. There is no probative evidence of treatment or complaints for sleep apnea during service. There is no credible evidence of continuity of symptoms for sleep apnea after service. In addition, there is a competent, probative VA medical opinion against service connection for sleep apnea on both a direct and secondary basis. Finally, nighttime symptoms of insomnia, hypervigilance, hyperarousal, and nightmares have already been considered when rating the Veteran's service-connected PTSD. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995). That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. The Veteran has a current diagnosis of obstructive sleep apnea. A July 2012 VA sleep examiner, VA treatment records dated from 2006 to 2011, a VA sleep study dated in April 2009, and private polysomnograms dated in December 2003 and January 2004 have diagnosed the Veteran with sleep apnea. 

Initially, symptoms of insomnia (difficulty sleeping), hypervigilance, hyperarousal, and nightmares are already associated with the Veteran's service-connected PTSD when rating the disorder. See February 2004 rating decision that granted service connection for PTSD. Probative and credible lay and medical evidence of record supports this conclusion. The Veteran has credibly reported nightmares about his combat during service. He tosses and turns most nights. The Veteran has treated his insomnia with alcohol and sleep medication over the years, with mixed results. Due to symptoms of hyperarousal, he frequently wakes up during the night, checking on doors and windows. He paces around the house, as it is often difficult for him to return to sleep. As a result, he is often fatigued during the day, and cannot concentrate. He credibly reports having insomnia since discharge from service in 1971. See January 2004, June 2004, December 2006, and November 2009 VA psychiatric examinations; July 2012 VA sleep apnea examination; numerous Veteran's statements and lay statements from friends and family; May 2008 private medical letter from Dr. C.V., MD. In short, the RO has already considered symptomatology such as insomnia when rating the Veteran's PTSD as 70 percent disabling. 

Primary insomnia is listed as a separate sleep disorder in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). In particular, the predominant complaint is difficulty initiating or maintaining sleep, or nonrestorative sleep, for at least 1 month. DSM-IV at 255. 

Under the law, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. 

With regard to a distinct sleep apnea disorder, there is no probative evidence for service connection for sleep apnea on a direct basis. 

STRs are negative for any complaint, treatment, or diagnosis of sleep apnea. In fact, STRs are negative for any report of difficulty sleeping. The Veteran's November 1971 clinical separation examination was negative for a sleep apnea disorder. His STRs, as a whole, provide evidence against a finding of a chronic sleep apnea disorder being present in service. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97. 

With regard to combat, the Veteran's DD Form 214 confirms that he received the Combat Action Ribbon as the result of combat during the Vietnam War. Therefore, the Veteran engaged in combat during his military service. See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008). 
However, the Veteran does not allege that his sleep apnea disorder was incurred during a particular incident of combat. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Therefore, although the Veteran engaged in combat, his lay statements alone cannot be used to confirm sleep apnea during service. 

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he has experienced continuity of symptoms for sleep apnea since service. See February 2010 NOD; August 2010 Substantive Appeal; May 2009, March 2010, December 2011, and August 2012 Veteran's statements. The Veteran is competent to report in-service and post-service symptoms of sleep apnea. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). But once evidence is determined to be competent, the Board must determine whether the evidence is also credible. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). The Board must determine, as a question of fact, both the weight and credibility of the evidence.

At the outset, the Board finds the Veteran is credible in reporting continuity of symptomatology for insomnia and hyperarousal symptoms from PTSD since discharge from service. The claims folder is replete with competent and credible lay statements from the Veteran and his family attesting to the Veteran's difficulty sleeping due to nightmares from his combat stressors in Vietnam. Even recent VA treatment records dated in 2010 and 2011 document the use of medication to treat sleep problems due to psychiatric-related stress from his mother's death and witnessing a shooting.  Regardless, as noted, insomnia has already been assessed in rating the Veteran's service-connected PTSD. 

The main question here is whether there is credible evidence of continuity of symptoms for a distinct sleep apnea disorder since discharge from military service in 1971. VA law indicates that sleep apnea is a respiratory disorder, not a psychiatric disorder like insomnia. See 38 C.F.R. § 4.97, Diagnostic Code 6841 (sleep apnea syndromes). 

In contrast to the Veteran's lay assertions, the first medical evidence of a sleep apnea disorder is from a private sleep study report dated in December 2003, documenting sleep apnea. This first documented post-service diagnosis and treatment for sleep apnea is over 30 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of a sleep apnea disorder for approximately 30 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

Although lay statements from the Veteran and his family regarding sleep problems since the time of discharge from service are credible, these statements always describe difficulty sleeping from nightmares, hypervigilance, and hyperarousal due to PTSD-related combat stressors, as opposed to respiratory issues. In other words, these lay statements discuss the Veteran's difficulty sleeping over the years in the context of his PTSD disability. The Veteran also reported to the July 2012 VA sleep examiner that he worked the nightshift from 1976 to 2001, which impacted his sleeping patterns when he arrived home after work. Thus, the lay statements from the Veteran and family and friends are not particularly probative as to continuity of a distinct sleep apnea disorder. 

Also, earlier private and SSA medical records dated from 1999 to 2002 fail to mention or diagnose a sleep apnea disorder or a history of sleep apnea. The Board affords great probative value to these medical reports, which were generated with a view towards ascertaining the appellant's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, his personal interest to receive monetary benefits also becomes a factor once certain evidence of record is inconsistent with his lay assertions. Cartright, 2 Vet. App. at 25. Although the Veteran filed an earlier June 1999 claim for service connection for PTSD and a knee disorder, he did not file a claim for service connection for sleep apnea at that time, even though he maintains that he has experienced continuity of symptoms since service. The Veteran waited over 35 years to file a VA compensation claim for service connection for a sleep disorder, notwithstanding his lay assertion that he was experiencing a sleep disorder during and after service, and notwithstanding his clear awareness of the availability of VA compensation benefits in the 1990s. The Veteran's lay assertions are less credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for sleep apnea. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

With regard to a nexus, there is probative medical evidence against finding a connection between the Veteran's current sleep apnea and any event or incident of his military service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Specifically, a VA sleep examiner in July 2012 opined that the Veteran's current sleep apnea disorder is not due to active military service. The examiner assessed that the cause of the Veteran's sleep apnea is from physical obstruction of the airway and is not due to the insomnia that began in Vietnam and has persisted over the years. The Veteran's clinical examination revealed a Mallampati score of IV (meaning that only the hard palate is visible upon oral inspection). Given this anatomy, when the Veteran falls asleep, the tongue falls back causing obstruction of the oropharynx. The Veteran's sleep apnea is not being treated effectively at present because of his long-term difficulty adapting to the continuous positive airway pressure (CPAP) apparatus. The examiner also noted that the Veteran was not diagnosed with sleep apnea until the 2000s. 

Overall, this opinion was thorough, supported by well-discussed reasoning, based on a review of the claims folder, and supported by the evidence of record. The lack of credible or persuasive evidence of continuity of symptoms for sleep apnea lends support to the VA examiner's conclusions. The Board finds this opinion is entitled to great probative weight against the claim. There is no contrary, competent medical opinion of record. 

With regard to lay evidence, the Veteran is competent to report purported symptoms of a sleep apnea disorder. See 38 C.F.R. § 3.159(a)(2). A Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same as caused by a currently diagnosed disorder. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of obstructive sleep apnea, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. This case also does not meet any of the three exceptions enumerated under Jandreau. His lay assertions of continuity of symptoms for sleep apnea are also not particularly probative or credible. 

Secondary service connection for sleep apnea is also not warranted. There is no probative medical evidence of record that demonstrates a nexus between his current sleep apnea disorder and his service-connected PTSD. Velez, 11 Vet. App. at 158. In fact, there is negative evidence against a finding of secondary service connection. The above July 2012 VA sleep examiner opined that the Veteran's sleep apnea "is not secondary to" his service-connected PTSD.  As discussed above, the examiner explained that the cause of the Veteran's sleep apnea is from physical obstruction of the airway, and is not secondary to PTSD. It was noted that there is no current medical literature or clinical trial that would support any relationship between sleep apnea and PTSD. The examiner added that she spoke with two VA staff psychologists who regularly evaluate and diagnose PTSD. They both verbalized there is no connection between PTSD and sleep apnea. The July 2012 VA examination and opinion was detailed, thorough, and based on a review of the pertinent evidence of record. It provides probative medical evidence against secondary service connection for sleep apnea by way of proximate cause or aggravation. 

Finally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to the existence of a secondary relationship in this case. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). That is, the Veteran is indeed competent to describe and report the date of onset of sleep problems. However, he is not competent to state that his sleep apnea disorder, a condition requiring a sleep study confirmation by a medical professional, is actually secondary to his service-connected PTSD disability. Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007).

Accordingly, the preponderance of the evidence is against the Veteran's sleep apnea disorder claim on either a direct or secondary basis. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


